DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1 and 9, the prior art of record fails to anticipate or render obvious the combined elements/steps of: receiving a seek command, and determining whether a stored data stream comprises first data corresponding to a first segment of a video or not; if the stored data stream does not comprise the first data, acquiring a download link of the first segment; executing a weighted average method according to at least one network speed value and at least one weight, to generate a first network speed value corresponding to the first segment, wherein at least one previous segment is downloaded according to the at least one network speed value before the seek command is received; multiplying the first network speed value and a predetermined parameter to generate an estimated network speed value; selecting a bit rate according to the estimated network speed value and downloading the first data having the bit rate from a server according to the estimated network speed value and the download link, wherein the estimated network speed value is less than the at least one network speed value, wherein the at least one weight is associated with a first timing when the seek command is sent out; and playing the first segment according to the first data, to switch from a current segment of the video to the first segment, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


June 23, 2022